Citation Nr: 1101402	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  07-37 970A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for posttraumatic 
stress disorder.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a dental condition, for 
the purpose of VA outpatient dental treatment.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from December 1967 to December 
1969.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina that determined that new and material 
evidence had not been received to reopen the claims of 
entitlement to service connection for posttraumatic stress 
disorder (PTSD) and inflammatory dermatitis, and denied service 
connection for hearing loss, tinnitus, hypertension, a teeth 
condition, and a right elbow condition.

In a June 2009 rating decision, the RO granted service connection 
for hypertension and inflammatory dermatitis/folliculitis.  Thus, 
these issues are no longer before the Board.

In September 2010, the Veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge at the RO.  A 
transcript of that hearing is of record.  At that time, the 
Veteran withdrew the issue of entitlement to service connection 
for a right elbow condition.  Thus, that issue is no longer 
before the Board.

Although the RO effectively reopened and denied the claim for 
service connection for PTSD on the merits in a February 2009 
supplemental statement of the case (SSOC), the Board has a legal 
duty under 38 U.S.C.A. § 5108 and § 7104 (West 2002) to address 
the question of whether new and material evidence has been 
received to reopen the claim for service connection.  See Jackson 
v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Thus, the 
Board has continued to characterize the claim as a claim to 
reopen.

The Board is aware that the Veteran submitted additional evidence 
in September 2010, after the most recent SSOC was issued in 
October 2009.  38 C.F.R. § 20.1304(c) (2010) states that any 
"pertinent" evidence submitted by the Veteran which is accepted 
by the Board must be referred to the agency of original 
jurisdiction (AOJ) for review, unless this procedural right is 
waived by the Veteran.  No such waiver was received in this 
instance.  However, given the fully favorable decision with 
respect to the PTSD claim, remand for the issuance of an SSOC is 
not warranted.  With respect to the dental claim, upon review of 
the evidence, the Board finds that the evidence is not pertinent 
to the appeal.  The evidence consists of VA treatment notes, none 
of which pertains to a dental condition.  In any event, for the 
reasons discussed above, the Board determines that any error in 
not returning the claim to the AOJ for readjudication is harmless 
and results in no prejudice to the Veteran.  See 38 C.F.R. 
§ 20.1102 (2010).

The issue of entitlement to an effective date earlier than 
May 31, 2007 for the award of service connection for 
hypertension has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action.  

The issues of entitlement to service connection for hearing loss 
and tinnitus are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  In a May 2005 rating decision, the RO denied the claim for 
service connection for PTSD.  The Veteran did not initiate an 
appeal of this decision, and thus the decision became final.  

2.  The evidence received since the May 2005 rating decision is 
new and, when considered with the previous evidence of record, it 
relates to an unestablished fact and raises a reasonable 
possibility of substantiating the claim for service connection 
for PTSD.

3.  The Veteran has a current diagnosis of PTSD related to an in-
service stressor.

4.  Objective evidence has been received to verify the Veteran's 
claimed in-service stressor.

5.  The Veteran does not have a dental disability as a residual 
of combat wounds or other in-service trauma.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim for service connection for PTSD.  38 U.S.C.A. §§ 5108, 
7105(c) (West 2002); 38 C.F.R. § 3.156(a) (2010).

2.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) 
(2010).

3.  The claim of entitlement to service connection for a dental 
condition, for the purpose of VA outpatient dental treatment, is 
without legal merit.  38 U.S.C.A. §§ 1110, 1712 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.381, 17.161 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009), was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326 (2010).

In light of the Board's favorable determination with respect to 
the claim to reopen, and the underlying claim for service 
connection for PTSD, no further discussion of VCAA compliance is 
needed at this time.  

As regards the claim for a dental condition, the Veteran has been 
notified of the reasons for the denial of the claim, and has been 
afforded the opportunity to present evidence and argument with 
respect to the claim.  The Board finds that these actions are 
sufficient to satisfy any duties to notify and assist owed the 
Veteran.  As will be explained below, the claim lacks legal 
merit.  As the law, and not the facts, is dispositive of the 
claim, the duties to notify and assist imposed by the VCAA are 
not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).  

Claim to Reopen

The Veteran's claim for service connection for PTSD was denied by 
the RO in a May 2005 rating decision.  He did not initiate an 
appeal of the decision, and thus the decision became final.  

The evidence of record at that time included the Veteran's 
service treatment records and VA medical records.  The Veteran 
indicated that five soldiers had been killed in action in the DMZ 
(demilitarized zone) in Korea and he had seen two of them being 
placed in body bags while he was taking food to the front line.  
The service treatment records contained no indication of PTSD or 
any other psychiatric problems.  The VA medical records contained 
a diagnosis of major depressive disorder, rule out panic 
disorder, rule out PTSD, and rule out generalized anxiety 
disorder.  The basis of the denial was that there was no 
diagnosis of PTSD and no verifiable stressor.  

Generally, a final decision issued by the RO may not thereafter 
be reopened and allowed, and a claim based on the same factual 
basis may not be considered.  See 38 U.S.C.A. § 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108 (West 
2002), which states, in part, that "[i]f new and material 
evidence is presented or secured with respect to a claim which 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim."  

"New evidence" is evidence that has not previously been 
reviewed by VA adjudicators.  "Material evidence" is existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2010).

Furthermore, in determining whether evidence is new and material, 
the credibility of the newly presented evidence is to be 
presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curium).  The Board must review all of the evidence 
submitted since the last final disallowance of the claim on any 
basis in order to determine whether the claim may be reopened.  
See Hickson v. West, 12 Vet. App. 247, 251 (1999).

The pertinent evidence added to the record since the May 2005 
rating decision consists of VA medical records through August 
2010 and a list of veterans killed in action in the DMZ.  The VA 
medical records reflect a diagnosis of PTSD, and the list 
reflects that five veterans were killed in the DMZ while the 
Veteran was stationed in Korea, four on October 18, 1969.  In May 
2007 correspondence, the Veteran stated that the casualties 
occurred in August 1969.  In September 2010, he testified that 
five soldiers were killed in June 1969, four of them were 
American, two of them had escorted him in the past while 
delivering food, it was these two whom he had seen in body bags, 
and this event took a toll on him.

The Board finds that the above evidence is new and material as it 
indicates that the Veteran has PTSD and it may be related to a 
verified in-service stressful event.  As such, this new evidence 
materially alters the previous evidentiary picture and 
establishes a necessary fact and raises a reasonable possibility 
of substantiating the claim.  See 38 C.F.R. §§ 3.156, 3.304 
(2010).  It is thus new and material evidence within the meaning 
of applicable law and regulations.  New and material evidence 
having been received, the claim for service connection for PTSD 
is reopened.

Service Connection for PTSD

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Effective July 13, 2010, VA amended its adjudication regulations 
governing service connection for PTSD claims.  75 Fed. Reg. 39843 
(July 13, 2010).  As this case was appealed to the Board before 
July 13, 2010 but was not decided by the Board as of July 13, 
2010, the amended regulations apply.  Id.

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evaluation, between current symptoms and 
an in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 U.S.C.A § 1154(b) (West 
2002); 38 C.F.R. § 3.304(f) (effective July 13, 2010).

If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony may establish the occurrence 
of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2) 
(renumbered effective July 13, 2010).

If a stressor claimed by a veteran is related to the veteran's 
fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of PTSD and that the veteran's 
symptoms are related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the places, types, and 
circumstances of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed in-
service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (effective July 
13, 2010).

If, however, the Veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the Veteran's statement as to 
the occurrence of the claimed stressor.  See Doran v. Brown, 6 
Vet. App. 283, 288-89 (1994).  The Veteran's testimony alone 
cannot establish the occurrence of a non-combat stressor.  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Furthermore, an 
opinion by a medical health professional based on post-service 
examination of the Veteran cannot be used to establish the 
occurrence of a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 
395-96 (1996).

As noted above, the Veteran indicated that four American soldiers 
had been killed in action in the DMZ in June or August 1969, two 
of whom had escorted him in the past while delivering food, and 
it was these two soldiers whom he had seen in body bags.  The 
record confirms that four soldiers were killed in the DMZ on 
October 18, 1969.  Thus, although the Veteran's recall of the 
date of the event may be compromised, an in-service stressor has 
been verified.  The remaining question is whether the Veteran has 
PTSD related to this verified in-service stressor.  Below is a 
summary of his VA medical treatment.

A May 2004 mental health intake assessment consult reflects a 
history of a nervous disorder since discharge from service.  The 
Veteran stated that he had been stationed in Korea along the DMZ 
where his company was attacked and five men died.  He stated that 
he witnessed fellow soldiers in body bags.  He added that he had 
a nervous breakdown and could not function in his role as a cook.  
He complained of anxiety attacks, nightmares, and flashbacks.  
The social worker provided a provisional diagnosis of PTSD.  

An August 2004 mental health treatment note reflects a history of 
five members of his platoon being killed in the DMZ, that he was 
not there when they were killed, and he experienced survivor 
guilt.  The psychiatrist stated that the Veteran had symptoms of 
both depression and anxiety, possibly from PTSD from his 
experience in Korea and also due to perceived inadequate care for 
his dermatologic condition.  The psychiatrist then provided 
diagnoses of major depression disorder, rule out panic disorder, 
rule out PTSD, and rule out generalized anxiety disorder.

A March 2005 treatment note reflects a history of being in 
combat, helping with body bags in Korea, and having dreams about 
the events.  The psychiatrist provided diagnoses of generalized 
anxiety disorder and PTSD.

A February 2006 mental health treatment note reflects diagnoses 
of anxiety not otherwise specified (NOS), rule out panic 
disorder, rule out PTSD, and rule out major depressive disorder.  
The PTSD screen was negative.

An October 2006 mental health treatment note reflects that he was 
still having dreams about killing people but denied having 
nightmares about his military experience.  He stated that he had 
seen five people in body bags when he was stationed in Korea.  
The psychiatrist provided a diagnosis of anxiety disorder NOS and 
major depressive disorder.  

An October 2007 mental health treatment note reflects that the 
psychiatrist was asked by the Veteran for an opinion on whether 
his anxiety is related to PTSD from his experiences in Korea.  
After reviewing past VA treatment notes, the psychiatrist stated 
that she has never given a diagnosis of PTSD because he does not 
meet the full criteria and that the focus has been on anxiety.  
The psychiatrist noted that he stated at intake and today that he 
has nightmares about his service in Korea, seeing dead bodies in 
body bags.  The psychiatrist further noted the March 2005 
treatment note from another provider who gave a diagnosis of 
PTSD.  The psychiatrist then stated that she would reluctantly 
say that it is as least as likely as not that his anxiety is due 
to PTSD.  

Recent mental health treatment notes, including one dated in 
August 2010, continue to reflect a diagnosis of PTSD.

Given the above, and resolving all reasonable doubt in the 
Veteran's favor, the Board finds that his PTSD is related to the 
verified in-service stressor.  In this regard, the March 2005 and 
October 2007 VA treatment notes essentially relate the Veteran's 
PTSD to the verified in-service stressor.  Accordingly, as the 
evidence of record demonstrates a current diagnosis of PTSD, a 
stressor related to the Veteran's service, and a nexus between 
the two, service connection for PTSD is warranted.

Service Connection for a Dental Condition

VA law provides that treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and periodontal disease will 
be considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment, and 
rating action should consider each defective or missing tooth and 
each disease of the teeth and periodontal tissues separately to 
determine whether the condition was incurred or aggravated in 
line of duty during active service and, when applicable, to 
determine whether the condition is due to combat or other in-
service trauma, or whether the Veteran was interned as a prisoner 
of war.  38 U.S.C.A. § 1712 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.381 (2010).

The Veteran contends that he suffered the loss of teeth after 
service due to drinking contaminated water while in Korea that 
rotted his teeth.  He testified that he had perfect teeth upon 
entering service and began having dental problems in service.

His December 1967 service entrance examination report reflects 
that he had no missing teeth.  However, his initial dental 
examination in January 1968 reflects that teeth numbers 1, 16, 
17, and 32 were missing.  Without any evidence of losing these 
teeth in service during the short time between the entrance 
examination and initial dental examination, the Board finds that 
these teeth were in fact missing upon entering service.  His 
dental records show that he received treatment in March, April, 
and September 1968 while stationed in Fort Jackson and in May, 
September, and October 1969 while stationed in Korea.  However, 
they do not indicate any dental trauma.  His separation 
examination report reflects that teeth numbers 1, 16, and 17 were 
missing.  Here, the Board finds that missing tooth number 32 was 
simply overlooked.

The threshold question in this case is whether or not the Veteran 
has presented a legal claim for a VA benefit.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994). 

In this case, the Veteran asserts that contaminated water in 
Korea rotted his teeth and caused the subsequent loss of teeth.  
He does not allege that he sustained in-service dental trauma and 
his service treatment records do not reflect dental treatment 
necessitated by in-service combat wounds or other in-service 
trauma.  The service treatment records also do not support his 
contentions that he had perfect teeth upon entering service and 
did not have any problems until being stationed in Korea.  

The objective evidence of record simply does not reflect that the 
Veteran sustained a combat wound or other in-service trauma to 
any tooth.  As indicated above, the  regulations are intended to 
cover dental trauma involving external, sudden-force injury, such 
as a combat wound to the teeth and jaw. 

Under these circumstances, the Board must conclude that the 
Veteran has  not presented a legally sufficient claim for the VA 
benefit sought, and that the claim must be denied on that basis.  
See Sabonis, 6 Vet. App. at 430.  


ORDER

Service connection for PTSD is granted.

Service connection for a dental condition, for the purpose of VA 
outpatient dental treatment, is denied.


REMAND

The Board finds that further development is needed on the claims 
for service connection for hearing loss and tinnitus.

As regards the hearing loss, a January 2009 VA audiology 
examination report reflects that an opinion on the etiology of 
the hearing loss could not be provided without resorting to mere 
speculation as there was no audiogram at separation.  Although 
the November 1969 separation examination report indicates that a 
hearing test was not conducted because the audiometer was not 
working, there is an audiogram dated earlier that month and there 
is no notation on that audiogram that it was not reliable or 
otherwise inadequate due to problems with the audiometer.  
Although the audiogram may in fact be unreliable, it is unclear 
to the Board.  Thus, the RO should arrange for the Veteran's 
claims file to be reviewed by the examiner who completed the 
January 2009 report for the purpose of preparing an addendum that 
addresses this audiogram.  

As regards the tinnitus, the above examiner indicated that the 
tinnitus is associated with hearing loss.  As the claim for 
hearing loss being remanded could affect the claim for tinnitus, 
the Board finds that the claims are inextricably intertwined and 
a Board decision on the latter claim at this time would be 
premature.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should arrange for the Veteran's 
claims file to be reviewed by the examiner 
who completed the January 2009 VA audiology 
examination report (or a suitable substitute 
if that examiner is unavailable) for the 
purpose of preparing an addendum that 
addresses the nature and etiology of the 
Veteran's hearing loss.  The claims file and 
a copy of this Remand must be provided to the 
examiner for review.  The examiner should 
note in the addendum that the claims file has 
been reviewed.  

The examiner should provide an opinion on 
whether it is at least as likely as not (50 
percent or greater probability) that the 
Veteran's hearing loss was incurred or 
aggravated during service.  In rendering the 
opinion, the examiner should address the 
November 1969 audiogram completed prior to 
the separation examination.  Should the 
examiner determine that the audiogram is 
unreliable, the examiner should so state and 
explain why.  A complete rationale should be 
given for all opinions and conclusions.  

2.  Thereafter, the RO should readjudicate 
the claims.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided an SSOC and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


